MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                   FILED
regarded as precedent or cited before any                                           Nov 20 2020, 8:26 am

court except for the purpose of establishing                                            CLERK
                                                                                    Indiana Supreme Court
the defense of res judicata, collateral                                                Court of Appeals
                                                                                         and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Dorothy Ferguson                                         Curtis T. Hill, Jr.
Anderson, Indiana                                        Attorney General
                                                         Monika Prekopa Talbot
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of K.H., a Child                           November 20, 2020
Alleged to be in Need of                                 Court of Appeals Case No.
Services,                                                20A-JC-1137
C.M. (Mother) and                                        Appeal from the
P.H. (Father),                                           Madison Circuit Court
                                                         The Honorable
Appellants-Respondents,
                                                         G. George Pancol, Judge
        v.                                               Trial Court Cause No.
                                                         48C02-2003-JC-93
Indiana Department of Child
Services,
Appellee-Petitioner



Vaidik, Judge.


Court of Appeals of Indiana | Memorandum Decision 20A-JC-1137 | November 20, 2020         Page 1 of 10
                                          Case Summary
[1]   C.M. (“Mother”) and P.H. (“Father”) (collectively “Parents”) appeal the trial

      court’s determination that their daughter, K.H. (“Child”), is a Child in Need of

      Services (CHINS). We affirm.



                            Facts and Procedural History
[2]   Mother and Father are the biological parents of Child, born in November 2014.

      In 2016, the Department of Child Services (DCS) assessed Parents for drug use.

      Another assessment, also for drug use, was conducted in 2019. In March of this

      year, DCS again assessed Parents after receiving a report that Parents were

      “using substances” and “allowing [Child’s] grandmother to watch her while

      using substances.” Tr. p. 30. On March 10, Family Case Manager (FCM)

      Caycia Ransbottom went to Parents’ home to make the assessment. Mother,

      Child’s maternal grandmother, and Child were present at the home. The home

      “smelled like marijuana,” and Mother was “very manic,” “yelling,” “pacing,”

      and “slurring her words.” Id. at 33, 41. Mother and the grandmother admitted

      they were “using [marijuana] that day,” but both refused to take a drug test. Id.

      at 41. FCM Ransbottom left and returned later that day with law enforcement.

      This time, Mother took a drug test and “admitted that there would be cocaine

      on her drug screen” and that Father would test positive for marijuana and

      cocaine. Id. at 33. Mother’s test was positive for cocaine and marijuana. Child’s

      maternal grandmother also took a drug test, which was positive for marijuana.

      When Father arrived home later during the assessment, he was not drug tested.

      Court of Appeals of Indiana | Memorandum Decision 20A-JC-1137 | November 20, 2020   Page 2 of 10
      Finding the report “substantiated against [Mother] and grandmother,” DCS

      removed Child from the home and placed her with her paternal grandmother.
Id. at 31. The following day, DCS filed a petition alleging Child was a CHINS

      because there was “no sober adult care giver present in [Child’s] home.”

      Appellant’s App. Vol. II p. 45.


[3]   In May, the trial court conducted the fact-finding hearing. The court admitted

      two exhibits—which Parents stipulated to—showing Mother had two positive

      drug screens. The first drug screen was taken at the assessment on March 10.

      The second was taken on March 19 and was positive for “low level[s]” of THC.

      Tr. p. 49. All other drug tests for Mother were negative.


[4]   FCM Ransbottom then testified about the events leading to Child’s removal,

      specifically that Child was removed “because she did not have a sober

      caregiver” and was at “high risk” of “future abuse or neglect” because DCS had

      previously been involved with the family due to Parents’ drug use. Id. at 35, 36.

      FCM Timothy Johnson, who took over for FCM Ransbottom after Child’s

      removal, testified he recommended Parents undergo a “substance use

      assessment” and counseling and that he did not “believe that [Parents] would

      do so on their own[.]” Id. at 45, 49.


[5]   After DCS presented its case, Parents moved to dismiss the case. The following

      exchange occurred:

              [Parents’ Attorney]: . . . I would, at this time, move to dismiss. I
              don’t feel that the department has met their burden of proof at
              this time to allege that the child is a child in need of services. The
      Court of Appeals of Indiana | Memorandum Decision 20A-JC-1137 | November 20, 2020   Page 3 of 10
              only thing that they proved is that my clients failed one (1) drug
              screen and [] all the other testimony presented here today is that
              the child has been provided for and safe [in] my clients[’] care.


              The Court: Let me just tell you where I am right now without
              precluding you because I haven’t heard your side of the case yet,
              but we have parents that have stipulated to a drug screen and
              sounds like admitted and that’s the first step and unfortunately
              mom didn’t even get to have her child sleep with her on mother’s
              day so my position at this point is, that I’m willing to return this
              child based on drug screens to the mother and father but I am
              going to make at this point a finding that they would benefit from
              the services and I would also make a statement on the record that
              they do a substance abuse evaluation, follow the
              recommendations and show me continued clean drug screens
              and completion of that treatment then I will make a commitment
              that at that point I would feel that they’re ready and I will dismiss
              the case. So if you want to present evidence that’s where I am at
              this point.
Id. at 52-53. Later, before Parents presented their evidence, the trial court stated,

      “I do need to warn you that I am gonna consider this evidence as well as the

      evidence I already heard for placement.” Id. at 55.


[6]   After Parents presented their case, the court stated, “I didn’t find any reason to

      change my position either way, so I’m gonna make a finding that this child is in

      need of services . . . .” Id. at 64. A dispositional hearing was held immediately

      thereafter, and the court ordered Child returned to Parents but required them to

      submit to random drug tests and complete a substance-abuse evaluation.




      Court of Appeals of Indiana | Memorandum Decision 20A-JC-1137 | November 20, 2020   Page 4 of 10
[7]   Parents now appeal.1



                                   Discussion and Decision
                                               I. Due Process
[8]   Parents contend the trial court violated their due-process rights. Due-process

      protections are vital at all stages of CHINS proceedings because “[e]very

      CHINS proceeding has the potential to interfere with the rights of parents in the

      upbringing of their children.” In re K.D., 962 N.E.2d 1249, 1258 (Ind. 2012)

      (citation omitted). Due process requires the opportunity to be heard at a

      meaningful time and in a meaningful manner. Thompson v. Clark Cnty. Div. of

      Family & Children, 791 N.E.2d 792, 795 (Ind. Ct. App. 2003), trans. denied.

      Parents did not raise a due-process claim before the trial court, and thus we may

      consider it waived. See Hite v. Vanderburgh Cnty. Office of Family & Children, 845
N.E.2d 175, 180 (Ind. Ct. App. 2006). But we prefer to resolve due-process

      claims on the merits.


[9]   Parents argue their due-process rights were violated because the trial court “had

      made a determination as to the evidence prior to [Parents] presenting their case

      in chief” and then attempted “to deter them from presenting their case[.]”

      Appellant’s Br. p. 14. To support this assertion, Parents point to the trial court’s




      1
       In September, while this appeal was pending, Parents filed a motion to dismiss in the trial court. As of the
      date of this opinion, it has not been ruled on.

      Court of Appeals of Indiana | Memorandum Decision 20A-JC-1137 | November 20, 2020                  Page 5 of 10
       comments before their case-in-chief. However, Parents take these comments out

       of context and mischaracterize the record.


[10]   The trial court’s comments were in response to Parents moving to dismiss the

       case. This prompted the court to reply: “Let me just tell you where I am right

       now without precluding you because I haven’t heard your side of the case yet.”

       Tr. p. 53. The court then discussed DCS’s evidence and what the court’s

       findings would be on that evidence alone. The court concluded by saying, “So if

       you want to present evidence, that’s where I am at this point.” Id. The court’s

       comments were simply an explanation of its reasoning regarding the motion to

       dismiss and how the case could proceed. Parents were then allowed to present

       their case.

[11]   Furthermore, the trial court did not “deter” Parents from presenting their case

       by saying, “I am gonna consider this evidence as well as the evidence I already

       heard for placement.” Id. at 55. A review of the entire record reveals that the

       trial court had previously suggested—based on the DCS’s evidence—that it was

       inclined to return Child to Parents. The court then made sure Parents

       understood that if they presented their case, it would consider any new

       evidence, which could alter its decision. This far from denied Parents a

       meaningful opportunity to be heard. On the contrary, it was an effort to make

       sure Parents knew what their options were going forward.


[12]   For these reasons, the trial court did not deny Parents their due-process right to

       be heard.


       Court of Appeals of Indiana | Memorandum Decision 20A-JC-1137 | November 20, 2020   Page 6 of 10
                                             II. Sufficiency
[13]   Parents also argue the evidence presented at the fact-finding hearing was

       insufficient to support the CHINS finding. When determining whether there is

       sufficient evidence to support a CHINS determination, we neither reweigh the

       evidence nor judge the credibility of the witnesses. In re D.F., 83 N.E.3d 789,

       796 (Ind. Ct. App. 2017). Rather, we consider only the evidence that supports

       the trial court’s determination and reasonable inferences drawn therefrom. Id.


[14]   The trial court found Child to be a CHINS under Indiana Code section 31-34-1-

       1, which provides a child is a CHINS if that child is under eighteen and:

               (1) the child’s physical or mental condition is seriously impaired
                   or seriously endangered as a result of the inability, refusal, or
                   neglect of the child’s parent, guardian, or custodian to supply
                   the child with necessary food, clothing, shelter, medical care,
                   education, or supervision; and


                       (A) when the parent, guardian, or custodian is financially
                       able to do so; or


                       (B) due to the failure, refusal, or inability of the parent,
                       guardian, or custodian to seek financial or other
                       reasonable means to do so; and


               (2) the child needs care, treatment or rehabilitation that the child:


                       (A) is not receiving; and


                       (B) is unlikely to be provided or accepted without the
                       coercive intervention of the court.
       Court of Appeals of Indiana | Memorandum Decision 20A-JC-1137 | November 20, 2020   Page 7 of 10
       Ind. Code § 31-34-1-1. DCS has the burden of proving by a preponderance of

       the evidence that the child is a CHINS. Ind. Code § 31-34-12-3. In sum, a

       CHINS adjudication “requires three basic elements: that the parent’s actions or

       inactions have seriously endangered the child, that the child’s needs are unmet,

       and (perhaps most critically) that those needs are unlikely to be met without

       State coercion.” In re S.D., 2 N.E.3d 1283, 1287 (Ind. 2014), reh’g denied.

       Parents assert DCS failed to show all three elements. We disagree.

[15]   For the first element, the record sufficiently shows Parents’ actions seriously

       endangered Child. Parents argue their case is analogous to Perrine v. Marion

       County Office of Child Services, where this Court held a single use of

       methamphetamine outside the presence of child, without more, was insufficient

       to support a CHINS determination. 866 N.E.2d 269, 277 (Ind. Ct. App. 2007).

       The facts here differ, as Parents’ drug use was neither limited to a single

       instance nor done outside the presence of Child. Mother admitted to FCM

       Ransbottom she and Child’s grandmother—the only two adults in the home

       with five-year-old Child—had smoked marijuana that day. The home also

       smelled of marijuana, and Mother appeared under the influence, acting manic,

       yelling, pacing, and slurring her words. Mother’s drug screen revealed she was

       positive for cocaine and marijuana. This is sufficient to prove Mother was

       caring for Child while under the influence of illegal substances. Failing to

       provide such a young child with a sober caregiver endangers them. See In re J.L.,

       919 N.E.2d 561, 564 (Ind. Ct. App. 2009) (finding the “endangered” element




       Court of Appeals of Indiana | Memorandum Decision 20A-JC-1137 | November 20, 2020   Page 8 of 10
       met where the mother used illegal substances while her child slept, leaving the

       child “without any responsible adult care and supervision”).


[16]   Regarding the second element, Parents argue Child “does not have any unmet

       needs.” Appellant’s Br. p. 6. But, as stated above, the record clearly shows

       Child lacked sober supervision, an undoubtedly important need for a five-year-

       old. As to the third element, there is sufficient evidence this unmet need will not

       be met without the coercive intervention of the State. DCS contends coercive

       intervention is necessary to meet Child’s need as “it remains to be seen whether

       Parents’ sobriety continues without the coercive intervention of the court.”

       Appellee’s Br. p. 16. We agree. Concerns about continued drug use are well

       founded, as this is Parents’ third involvement with DCS for substance-abuse

       issues since Child was born in 2014. Despite this past involvement, both

       Parents continued to abuse drugs and leave Child with no sober caregiver. And

       even after testing positive for cocaine and marijuana and having Child removed

       from the home, Mother failed a subsequent drug screen. FCM Johnson also

       testified that, after working with Parents for two months, he did not believe they

       would seek out a substance-abuse evaluation or other services on their own.

       This is sufficient to show Child’s need for sober supervision will not be met

       without coercive intervention.


[17]   We conclude the trial court properly found Child to be a CHINS.

[18]   Affirmed.




       Court of Appeals of Indiana | Memorandum Decision 20A-JC-1137 | November 20, 2020   Page 9 of 10
Bailey, J., and Weissmann, J., concur.




Court of Appeals of Indiana | Memorandum Decision 20A-JC-1137 | November 20, 2020   Page 10 of 10